Exhibit 10.84

 



AMENDMENT NO. 1

TO TWINLAB CONSOLIDATED HOLDINGS INC. WARRANT NO. 2015-25

 

This Amendment No. 1 (the “Amendment”) to Twinlab Consolidated Holdings, Inc.
Warrant No. 2015-25 (the “Warrant”) is made and entered as of this 14th day of
August, 2015 (the “Effective Date”) by and among TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation (the “Company”) and JL-MEZZ UTAH, LLC (formerly known
as JL-BBNC MEZZ UTAH, LLC), an Alaska limited liability company (the “Holder”).

 

WHEREAS, the Company issued the Warrant to the Holder on June 30, 2015; and

 

WHEREAS, Company and Holder wish to amend the terms of the Warrant as set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration the sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1.       Section 3.3.3 of the Warrant is hereby deleted in its entirety.

 

2.       Section 5.3 of the Warrant is hereby deleted in its entirety and
replaced with the following:

 

“Amendments and Waivers. Any provision of this Warrant may be amended or waived,
but only pursuant to a written agreement signed by the Company and the Holder.”

 

3.       Schedule 3.3.3 of the Warrant is hereby deleted in its entirety.

 

4.       Except as expressly modified by this Amendment, all terms and
conditions of the Warrant shall remain in full force and effect.

 

5.       This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same instrument. A signed, including electronically signed, copy of this
Amendment delivered by facsimile, email (for example in a .pdf, .tif or .jpeg
format), or other means or electronic transmission shall be deemed to be legally
binding upon the party so delivering such signature and of the same legal force
and effect as delivery of an original signature upon this Amendment.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the Effective Date written above.

 

 



JL-MEZZ UTAH, LLC (f/k/a

TWINLAB CONSOLIDATED JL-BBNC MEZZ UTAH, LLC) HOLDINGS, INC.             /s/
Jonathan B. Rubini   /s/ Thomas Tolworthy   By: Jonathan B. Rubini   By: Thomas
Tolworthy   Title: Managing Member   Title: CEO  

 



 

